THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND Interim Report June 30, 2007 THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED BALANCE SHEET (Unaudited) June 30, 2007 Assets Portfolio investments at fair value (cost $21,055,689) $ 34,245,657 Cash 12,264,200 Deferred compensation plan assets, at market value 305,874 Prepaid income tax 108,802 Other receivable – foreign withholding tax 60,804 Other receivables 50,641 Accrued interest receivable 42,152 Prepaid expenses 36,097 Total Assets $ 47,114,227 Liabilities and Shareholders’ Equity (Net Asset Value) Liabilities: Deferred compensation plan - due to Independent Trustees $ 305,874 Deferred tax liability 17,095 Accounts payable and accrued expenses: Legal 68,872 Audit and tax 147,700 Other 5,332 Total liabilities 544,873 Shareholders’ equity: Shares of beneficial interest, shares authorized are unlimited, 108,659.8075 shares issued and outstanding: Adviser Trustee (500 shares) 328,367 Beneficial Shareholders (108,159.8075 shares) 46,240,987 Total shareholders’ equity (net asset value) 46,569,354 Total Liabilities and Shareholders’ Equity $ 47,114,227 Net asset value per share $ 427.52 The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) For the Three Months Ended June 30, 2007 Investment Income and Expenses Income: Interest from short-term investments $ 106,452 Expenses: Management fee 84,138 Legal fees 79,472 Audit and tax fees 32,500 Administrative fees 27,759 Independent Trustee fees 21,402 Insurance expense 14,683 Other expenses 14,320 Total expenses 274,274 Net investment loss (167,822 ) Net Change in Shareholders’ Equity from Portfolio Investments Change in net unrealized depreciation of Direct Investments 1,900,000 Net change in shareholders’ equity from Direct Investments 1,900,000 Change in net unrealized appreciation of Distributed Investments (47,793 ) Net realized gain from Distributed Investments 40,406 Net change in shareholders’ equity from Distributed Investments (7,387 ) Change in net unrealized appreciation of Indirect Investments (1,785,335 ) Distributions of realized gain and income received from Indirect Investments 2,728,543 Realized loss from write-off of Indirect Investments (442,242 ) Net change in shareholders’ equity from Indirect Investments 500,966 Net change in shareholders’ equity from Portfolio Investmentsbefore tax 2,393,579 Provision for income taxes (9,059 ) Net change in shareholders’ equity from Portfolio Investmentsafter tax 2,384,520 Net Increase in Shareholders’ Equity from Operations $ 2,216,698 The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY (Unaudited) For the Three Months Ended June 30, 2007 Adviser Beneficial Trustee Shareholders Total Shareholders’ equity as of April 1, 2007 $ 204,090 $ 44,148,566 $ 44,352,656 Increase in shareholders’ equity from operations: Net investment loss (772 ) (167,050 ) (167,822 ) Realized gain from investments - net(C) 186 40,220 40,406 Distributions of realized gain and income received from Indirect Investments – net 10,521 2,275,780 2,286,301 Change in unrealized appreciation on investments – net 114,384 (47,512 ) 66,872 Provision for income taxes (42 ) (9,017 ) (9,059 ) Net increase in shareholders’ equity from operations 124,277 2,092,421 2,216,698 Shareholders’ equity as of June 30, 2007 (A) $ 328,367 $46,240,987(B) $ 46,569,354 (A) Shareholders’ equity is equivalent to the net assets of the Trust. (B) The net asset value per share of beneficial interest was $427.52 as of June 30, 2007. (C) Inclusive of expenses paid in connection with Indirect Investments. The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) For the Three Months Ended June 30, 2007 Cash Flows From Operating Activities Net increase in shareholders’ equity from operations $ 2,216,698 Adjustments to reconcile net increase in shareholders’ equity from operations to net cash provided by operating activities: Change in net unrealized appreciation of Investments (66,872 ) Net capital contributed to Indirect Investments (29,666 ) Return of capital distributions received from Indirect Investments 2,229,053 Net realized loss from Investments 401,836 Proceeds from sale of Distributed Investments 108,682 Increase in accrued interest receivable (11,611 ) Decrease in prepaid expenses 21,504 Increase in deferred compensation plan assets (23,308 ) Increase in deferred tax liability 1,736 Increase in accounts payable and accrued expenses 53,072 Decrease in prepaid income tax 7,323 Decrease in other receivables 60,772 Increase in other receivable – foreign withholding tax (60,804 ) Net cash provided by operating activities 4,908,415 Increase in cash 4,908,415 Cash at beginning of period 7,355,785 Cash at End of Period $ 12,264,200 Supplemental disclosure of non-cash operating activity: Value of in-kind distributions received from Indirect Investments $ 116,069 The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED SCHEDULE OF PORTFOLIO INVESTMENTS (Unaudited) As of June 30, 2007 Fair Value Fair Value Principal % of as a Amount/ Shareholders’ % of Cost Fair Value Equity Net Assets Direct Investments: Manufacturing: ADCO Global, Inc. Raleigh, NC Adhesives, sealants and coatings 8,638 shares of redeemable exchangeable cumulative preferred stock, 10% PIK dividend $ 863,700 $ 1,200,000 1,000 shares of common stock 1,000,000 1,000,000 Total Manufacturing 1,863,700 2,200,000 4.72 % 4.72 % Telecommunications: Integra Telecom, Inc. Portland, OR Facilities-based, integrated communications provider 4,000,000 shares of Series F preferred stock 1,000,000 8,157,000 Warrant to purchase 71,222 shares of Class A voting common stock at $.05 per share, expiring 1/14/10 0 171,372 185,000 shares of Series H preferred stock 185,000 555,000 Warrant to purchase 637,788 shares of Class A voting common stock at $.0005 per share, expiring 7/03/12 0 1,534,628 Total Telecommunications 1,185,000 10,418,000 22.37 % 22.37 % Total Direct Investments 3,048,700 12,618,000 27.09 % 27.09 % Indirect Investments: International: CVC European Equity Partners II L.P. 1,590,798 2,278,938 4.89 % 4.89 % €7,500,000 original capital commitment .300% limited partnership interest Hicks, Muse, Tate & Furst Latin America Fund, L.P. 783,395 854,764 1.84 % 1.84 % $2,500,000 original capital commitment .267% limited partnership interest Total International 2,374,193 3,133,702 6.73 % 6.73 % Large Corporate Restructuring: Apollo Investment Fund IV, L.P. 1,340,828 2,409,137 5.17 % 5.17 % $5,000,000 original capital commitment .139% limited partnership interest Hicks, Muse, Tate & Furst Equity Fund IV, L.P. 280,797 340,897 0.73 % 0.73 % $5,000,000 original capital commitment .124% limited partnership interest Total Large Corporate Restructuring 1,621,625 2,750,034 5.90 % 5.90 % THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED SCHEDULE OF PORTFOLIO INVESTMENTS (Unaudited), continued As of June 30, 2007 Fair Value Fair Value Principal % of as a Amount/ Shareholders’ % of Cost Fair Value Equity Net Assets Medium Corporate Restructuring: Aurora Equity Partners II L.P. $ 2,460,130 $ 4,289,615 9.20 % 9.20 % $5,000,000 original capital commitment .663% limited partnership interest Fenway Partners Capital Fund II, L.P. 2,649,276 2,649,276 5.70 % 5.70 % $5,000,000 original capital commitment .550% limited partnership interest Parthenon Investors, L.P. 1,852,002 1,928,646 4.14 % 4.14 % $3,500,000 original capital commitment .990% limited partnership interest Thomas H. Lee Equity Fund IV, L.P. 1,221,670 1,221,670 2.62 % 2.62 % $9,514,196 original capital commitment .342% limited partnership interest Total Medium Corporate Restructuring 8,183,078 10,089,207 21.66 % 21.66 % Sector Focused: First Reserve Fund VIII, L.P. 417,214 74,000 0.16 % 0.16 % $5,000,000 original capital commitment .616% limited partnership interest Providence Equity Partners III, L.P. 94,603 99,335 0.22 % 0.22 % Providence Equity Offshore Partners III, L.P. 1,154 6,472 0.01 % 0.01 % $3,500,000 original capital commitment 95,757 105,807 0.23 % 0.23 % .372% limited partnership interest VS&A Communications Partners III, L.P. 1,080,470 1,035,958 2.22 % 2.22 % $3,000,000 original capital commitment .293% limited partnership interest Total Sector Focused 1,593,441 1,215,765 2.61 % 2.61 % Small Corporate Restructuring: American Securities Partners II, L.P. 163,637 227,787 0.50 % 0.50 % $5,000,000 original capital commitment 1.429% limited partnership interest Sentinel Capital Partners II, L.P. 1,055,771 1,080,399 2.32 % 2.32 % $5,000,000 original capital commitment 3.973% limited partnership interest Washington
